DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/09/2021 has been entered. Applicant has amended claims 1, and 7-8. No new claims have been added. Claim 10 is previously canceled. Claims 1-9 and 11-113 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1, 7, and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendments to claims 1, 7, and 8.
	Regarding the rest faces having a curved shape…
	The examiner notes that Yamai (US 2016/0004333) teaches of a bend manipulating shaft as the “operation stick 392”. The bend manipulating shaft of Yamai has a finger rest disposed on the end as the “handle cap 34”. Fig. 8A shows that the finger rest has an arcuate insert-side finger rest face and an arcuate grip-side finger rest face (see more detail in examiner’s annotated Fig. 8A in current 103 rejection below). As seen in Fig. 8A, the surfaces of each rest face are curved and have a radius of curvature defined by a central point located on the bend manipulating shaft and have a radius extending between the central point and a point on each face. Therefore Yamai teaches the limitations in claim 1 (and similarly claims 7 and 8) regarding the curved rest faces.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2015/0196364 A1 to Perez et al. in view of U.S. Publication No 2013/0060088 to Okamoto and U.S. Publication No. 2004/0054254 to Mikaye and U.S. Publication No. 2016/0004333 to Yamai et al. (hereinafter "Yamai").
Regarding claim 1, Perez discloses an endoscope (Fig. 5 - surgical device 112) comprising: 
an insertion portion (Fig. 5 - shaft 126) having a bendable portion being attached thereto (Fig. 1- articulating portion 30), the bendable portion being bendable at least upwardly and downwardly (see [0036]- movement of the joystick 32 results in a corresponding movement of the tool 18); 
a manipulator disposed on a proximal end side of the insertion portion (See Examiner’s annotated Fig. 5) 
and having a grip that is gripped by a user (Fig. 5 - hand grip portion 122); 
(Fig. 5 -  joystick 132) and standing up in a predetermined neutral direction when not manipulated (Fig. 5), the bend manipulating shaft being tiltable toward at least the insertion portion and the grip (see [0036]; Fig. 1 - forward and rearward directions D1), the bend manipulating shaft having a central axis intersecting with a mount surface of the endoscope (Fig. 1 - axis A1 & ball 138); 
a pedestal mount flat surface inclined towards the insertion portion relative to a longitudinal axis of the manipulator (See Examiner’s annotated Fig. 5), such that the pedestal mount flat surface extends and inclines upward from a side of the grip towards the insertion portion (See Examiner’s annotated Fig. 5); and
a finger rest which is disposed on an end portion of the bend manipulating shaft positioned outward from the manipulator and on which the user places a thumb thereof while gripping the grip  (Fig. 5 -  joystick 132);

    PNG
    media_image1.png
    417
    571
    media_image1.png
    Greyscale

Perez does not expressly teach
the central axis of the bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction; and
the finger rest including 
	an arcuate insert-side finger rest face performing as an outer surface of the finger rest on an insert side of the finger rest, the arcuate insert-side finger rest face having a curved shape with a radius of curvature defined by a first central point located on the bend manipulating shaft and having a first radius extending between the first central point and a point on the arcuate insert-side finger rest face; and 
	an arcuate grip-side finger rest face performing as an outer surface of the finger rest on a grip side of the finger rest, the arcuate grip- side finger rest face having a curved shape with a radius of curvature defined by a second central point, which is located on an insertion portion side relative to the first central point, and having a second radius extending between the second central point and a point on the arcuate grip-side finger rest face.  
However, Okamoto teaches of an analogous endoscopic device having a finger rest (Fig. 14- finger contact portion 5b5)  including 
an arcuate insert-side finger rest face performing as an outer surface of the finger rest on an insert side of the finger rest, (Fig. 14- fourth recess portion 45 and fourth operation surface 34, the arcuate insert-side finger rest face having a first central point located on the bend manipulating shaft and defined by a first radius extending between the first central point and a point on the arcuate insert-side finger rest face (See Examiner’s annotated Fig. 15); and 

    PNG
    media_image2.png
    655
    699
    media_image2.png
    Greyscale

an arcuate grip-side finger rest face performing as an outer surface of the finger rest on a grip side of the finger rest, (Fig. 14- third operation surface 33 and fourth recess portion 44), the arcuate grip-side finger rest face having a second central point, which is located on an insertion portion side relative to the first central point and having a second radius  extending between the second central point and a point on the arcuate grip-side finger rest face (See Examiner’s annotated Fig 15).  

    PNG
    media_image2.png
    655
    699
    media_image2.png
    Greyscale

The substitution of one known element (tiltable shaft with curved operation surfaces as shown in Okamoto) for another (tiltable shaft as shown in Perez) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the shaft shown in Okamoto would have yielded predictable results, namely the bending of the bendable portion of Perez. Doing so would position the second central point closer to the insertion portion than the first central point, since the third operation surface 33 would be on the grip-side, and the fourth operation surface 34 would be on the insert-side. It would have been advantageous to make the combination of substituting the shaft of Perez with the shaft of Okamoto having operation surfaces configured in the form of a pentahedron so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Additionally, in the analogous art of medical devices, Mikaye teaches in Fig. 4 of an endoscope comprising: 
an insertion portion (Fig. 4 - insertion section 2a ) having a bendable portion being attached thereto (Fig. 4 - bendable portion 2a2), the bendable portion being bendable at least (see [0067]- bending the bendable portion 2a2 vertically and horizontally); 
a manipulator (Fig. 4 - operation section 2b )having a grip that is gripped by a user (Fig. 4- grip portion 7);
a bend manipulating shaft disposed between the insertion portion and the grip and standing up in a predetermined neutral direction when not manipulated (Fig. 3 - joystick 8a), the bend manipulating shaft being tiltable toward at least the insertion portion and the grip (see [0068]- The proximal end of the joystick 8a of the bending operation unit 8 is pivotably supported), the bend manipulating shaft having a central axis intersecting with a mount surface of the endoscope (Fig. 3), the central axis of the bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction (See Examiner’s annotated Fig. 3- The shaft intersects with the mount surface at an angle larger than 90 degrees). 

    PNG
    media_image3.png
    567
    688
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Perez, as modified by Okamoto, to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction, as seen in the teachings above of Mikaye. It would have been advantageous to make the combination to serve as an input means for bending the bendable portion vertically and horizontally by pivoting the joystick as a remote controller. ([0067] of Mikaye).
Additionally, Yamai teaches of an analogous joystick including
	a finger rest which is disposed on an end portion of the bend manipulating shaft positioned outward from the manipulator and on which the user places a thumb thereof while gripping the grip (Fig. 8A- handle cap 34 and operation stick 392), the finger rest including:
(See examiner’s annotated Fig. 8A), the arcuate insert-side finger rest face having a curved shape with a radius of curvature defined by a first central point located on the bend manipulating shaft and having a first radius extending between the first central point and a point on the arcuate insert-side finger rest face (See examiner’s annotated Fig. 8A); and 
		an arcuate grip-side finger rest face performing as an outer surface of the finger rest on a grip side of the finger rest (See examiner’s annotated Fig. 8A), the arcuate grip- side finger rest face having a curved shape with a radius of curvature defined by a second central point (See examiner’s annotated Fig. 8A), which is located on an insertion portion side relative to the first central point (See examiner’s annotated Fig. 8A), and having a second radius extending between the second central point and a point on the arcuate grip-side finger rest face (See examiner’s annotated Fig. 8A).

    PNG
    media_image4.png
    724
    1287
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip and insert side rest faces of Perez, as modified by Okamoto and Mikaye, to have a curved shape, as seen in the teachings above of Yamai.  It would have been advantageous to make the combination in order to improve the user experience ([0054] of Yamai).
The modified device of Perez in view of Okamoto and Mikaye and Yamai will hereinafter be referred to as modified Perez.
Regarding claim 2, modified Perez teaches the claimed invention as discussed above concerning claim 1, but neither Perez nor Mikaye nor Yamai expressly teach wherein the first radius is longer than the second radius extending between the second central point and a point on the arcuate grip-side finger rest face.
However, Okamoto teaches in Fig. 15 of an analogous endoscopic device wherein the first radius is longer than the second radius (See Examiner’s annotated Fig. 15).

    PNG
    media_image2.png
    655
    699
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of modified Perez to include the teachings of Okamoto, as seen above, so that the fist radius would be longer than the second radius. It would have been advantageous to make the combination so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Regarding claim 3, modified Perez teaches the claimed invention as discussed above concerning claim 2, and Perez further discloses wherein the grip has a longitudinal axis extending in a direction that crosses the neutral direction of the bend manipulating shaft at an angle ranging from greater than 90 to 130 degrees (See Examiner’s annotated Fig. 1).  

    PNG
    media_image5.png
    444
    613
    media_image5.png
    Greyscale

Regarding claim 4, modified Perez teaches the claimed invention as discussed above concerning claim 1, but neither Perez nor Mikaye nor Yamai expressly teach wherein each of the 
However, Okamoto teaches of an analogous endoscopic device wherein each of the insert- side finger rest face and the grip-side finger rest face has a plurality of bumps located on each respective face ([0096]- the third operation surface 33 and a surface of the fourth operation surface 34 include antislip-finished surfaces. Examples of the antislip-finished surfaces include a pearskin-finished surface or an undulating surface in which rows of, e.g., projections and recesses are regularly arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified finger rest faces of modified Perez to include the antislip-finished surfaces on each rest face, as taught by Okamoto, so that the thumb is prevented from falling off from the operation surface, enabling a steady operation (paragraph 0106 of Okamoto).
Regarding claim 7, Perez discloses an endoscope (Fig. 5 - surgical device 112)  comprising: 
an insertion portion (Fig. 5 - shaft 126) having a bendable portion being attached thereto (Fig. 1- articulating portion 30), the bendable portion being bendable at least upwardly and downwardly (see [0036]- movement of the joystick 32 results in a corresponding movement of the tool 18) ; 
a manipulator disposed on a proximal end side of the insertion portion (See Examiner’s annotated Fig. 5) and having a grip that is gripped by a user (Fig. 5 - hand grip portion 122); 
a bend manipulating shaft disposed on the manipulator (Fig. 5 -  joystick 132), and standing up in a predetermined neutral direction when not manipulated (Fig. 5 -  joystick 132),  (see [0036]; Fig. 1 - forward and rearward directions D1), the central axis intersecting with a mount surface (Fig. 5), 
a pedestal mount flat surface inclined towards the insertion portion relative to a longitudinal axis of the manipulator (See Examiner’s annotated Fig. 5), such that the pedestal mount flat surface extends and inclines upward from a side of the grip towards the insertion portion (See Examiner’s annotated Fig. 5); and 
a finger rest disposed on an end portion of the shaft positioned outside of the manipulator and on which the user is configured to place a thumb while gripping the grip (Fig. 5 -  joystick 132).

    PNG
    media_image1.png
    417
    571
    media_image1.png
    Greyscale

Perez does not expressly teach the central axis of the bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction; and

		an arcuate first finger rest face serving as an outer surface of the finger rest that extends in the first direction away from the thumb, the arcuate first finger rest face having a curved shape with a radius of curvature defined by a first central point located on the bend manipulating shaft and having a first radius extending between the first central point and a point on the arcuate first finger rest face; and 
		an arcuate second finger rest face serving as an outer surface of the finger rest that extends in the second direction closer to the thumb than the first finger rest face, the arcuate second finger rest face having a curved shape with a radius of curvature defined by a second central point, which is located on an insertion portion side relative to the first central point, and having a second radius extending between the second central point and a point on the arcuate second finger rest face. 
However, Okamoto teaches of an analogous endoscopic device including 
 the finger rest (Fig. 14- finger contact portion 5b5) including 
an arcuate first finger rest face serving as an outer surface of the finger rest that extends in the first direction away from the thumb (Fig. 14- fourth recess portion 45 and  fourth operation surface 34), the arcuate first finger rest face defined by a first central point located on the bend manipulating shaft and having a first radius extending between the first central point and a point on the arcuate first finger rest face (See Examiner’s annotated Fig. 15); and 

    PNG
    media_image2.png
    655
    699
    media_image2.png
    Greyscale

an arcuate second finger rest face serving as an outer surface of the finger rest that extends in the second direction closer to the thumb than the first finger rest face (Fig. 14- third operation surface 33 and fourth recess portion 44), the arcuate second finger rest face defined by a second central point, which is located on an insertion portion side relative to the first central point, and having a second radius extending between the second central point and a point on the arcuate second finger rest face (See Examiner’s annotated Fig. 15).  

    PNG
    media_image2.png
    655
    699
    media_image2.png
    Greyscale

The substitution of one known element (shaft with curved operation surfaces as shown in Okamoto) for another (shaft as shown in Perez) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the shaft shown in Okamoto would have yielded predictable results, namely the bending of the bendable portion of Perez. Doing so would position the second central point further in the first direction than the first central point, since the third operation surface 33 would be on the side in the second direction closer to the thumb, and the fourth operation surface 34 would be on the side in a first direction away from the thumb. It would have been advantageous to make the combination of substituting the shaft of Perez with the shaft of Okamoto having operation surfaces configured in the form of a pentahedron so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Additionally, in the analogous art of medical devices, Mikaye teaches in Fig. 3 of an endoscope comprising: 
(See Examiner’s annotated Fig. 3- The shaft intersects with the mount surface at an angle larger than 90 degrees). 

    PNG
    media_image3.png
    567
    688
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Perez, as modified by Okamoto, to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction, as seen in the teachings above of Mikaye. It would have been advantageous to make the combination to serve as an input means for bending the bendable portion vertically and horizontally by pivoting the joystick as a remote controller. ([0067] of Mikaye).
Additionally, Yamai teaches of an analogous joystick including
(Fig. 8A- handle cap 34 and operation stick 392), the finger rest including: 
		an arcuate first finger rest face serving as an outer surface of the finger rest that extends in the first direction away from the thumb (See examiner’s annotated Fig. 8A), the arcuate first finger rest face having a curved shape with a radius of curvature defined by a first central point located on the bend manipulating shaft and having a first radius extending between the first central point and a point on the arcuate first finger rest face (See examiner’s annotated Fig. 8A); and 
		an arcuate second finger rest face serving as an outer surface of the finger rest that extends in the second direction closer to the thumb than the first finger rest face (See examiner’s annotated Fig. 8A), the arcuate second finger rest face having a curved shape with a radius of curvature defined by a second central point (See examiner’s annotated Fig. 8A), which is located on an insertion portion side relative to the first central point, and having a second radius extending between the second central point and a point on the arcuate second finger rest face (See examiner’s annotated Fig. 8A).

    PNG
    media_image6.png
    744
    1287
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip and insert side rest faces of Perez, as modified by Okamoto and Mikaye, to have a curved shape, as seen in the teachings above of Yamai. It would have been advantageous to make the combination in order to improve the user experience ([0054] of Yamai).
Regarding claim 8, Perez discloses an endoscope ((Fig. 5 - surgical device 112) comprising: 
an insertion portion (Fig. 5 - shaft 126) including a bendable portion (Fig. 1- articulating portion 30); 
a manipulator disposed on a proximal end side of the insertion portion (See Examiner’s annotated Fig. 5) and having a grip (Fig. 5 - hand grip portion 122); 
a shaft disposed outward from the manipulator (Fig.5 - joystick 132) and standing up in a neutral direction when not manipulated (Fig. 5), the shaft being configured to be tilted toward at least the insertion portion and the grip (see [0036]; Fig. 1 - forward and rearward directions D1), the shaft being connected to a mount surface of the endoscope (Fig. 5 - ball 138), 
a pedestal mount flat surface inclined towards the insertion portion relative to a longitudinal axis of the manipulator(See Examiner’s annotated Fig. 5), such that the pedestal mount flat surface extends and inclines upward from a side of the grip towards the insertion portion (See Examiner’s annotated Fig. 5); and
a finger rest disposed on an end portion of the shaft (Fig.5 - joystick 132). 

    PNG
    media_image1.png
    417
    571
    media_image1.png
    Greyscale

Perez does not expressly teach the shaft having a central axis intersecting with the mount surface at an angle larger than 90 degrees; 
	the finger rest having an outer surface, the outer surface including a first surface and a second surface, the first surface having a curved shape with a radius of curvature defined by a first central point located on the shaft and having a first radius extending between the first central point and a point on the first surface, the second surface having a curved shape with a radius of curvature defined by a second central point, which is located on an insertion portion side relative to the first central point, and having a second radius extending between the second central point and a point on the second surface.
However, Okamoto teaches of an analogous endoscopic device including the finger rest having an outer surface (Fig. 15- finger contact portion 5b5),  the outer surface including a first surface (Fig. 15- first operation surface 34) and a second surface (Fig. 15 – first operation surface 33) , the first surface defined by a first central point located on the shaft and having a first radius extending between the first central point and a point on the first surface(Fig. 14- fourth recess portion 45 and  fourth operation surface 34; [0141]- Ridge lines of the respective recess portions 41 - 45 are each formed by a curved surface; See Examiner’s annotated Fig. 15), 

    PNG
    media_image2.png
    655
    699
    media_image2.png
    Greyscale

the second surface defined by a second central point, which is located on an insertion portion side relative to the first central point, and having a second radius extending between the second central point and a point on the second surface (Fig. 14- third operation surface 33 and fourth recess portion 44; See Examiner’s annotated Fig 15).  
27.	The substitution of one known element (shaft with curved operation surfaces as shown in Okamoto) for another (shaft as shown in Perez) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the lever shown in Okamoto would have yielded predictable results, namely the bending of the bendable portion of Perez. Doing so would position the second central point closer to the insertion portion than the first central point, since the third operation surface 33 would be on the (paragraph 0159 of Okamoto).
Additionally, in the analogous art of medical devices, Mikaye teaches in Fig. 4 of an endoscope comprising: 
the shaft (Fig. 3 - joystick 8a) having a central axis intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction (See Examiner’s annotated Fig. 3- The shafts intersects with the mount surface at an angle larger than 90 degrees). 

    PNG
    media_image3.png
    567
    688
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Perez, as modified by Okamoto, to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 ([0067] of Mikaye).
Additionally, Yamai teaches of an analogous joystick including
	a finger rest disposed on an end portion of the shaft (Fig. 8A- handle cap 34 and operation stick 392), the finger rest having an outer surface (Fig. 8A- handle cap 34), the outer surface including a first surface and a second surface (See examiner’s annotated Fig. 8A), the first surface having a curved shape with a radius of curvature defined by a first central point located on the shaft and having a first radius extending between the first central point and a point on the first surface (See examiner’s annotated Fig. 8A), the second surface having a curved shape with a radius of curvature defined by a second central point (See examiner’s annotated Fig. 8A), which is located on an insertion portion side relative to the first central point, and having a second radius extending between the second central point and a point on the second surface (See examiner’s annotated Fig. 8A).

    PNG
    media_image7.png
    724
    1287
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip and insert side rest faces of Perez, as modified by Okamoto and Mikaye, to have a curved shape, as seen in the teachings above of Yamai.  It would have been advantageous to make the combination in order to improve the user experience ([0054] of Yamai).
The modified device of Perez in view of Okamoto and Mikaye and Yamai will hereinafter be referred to as modified Perez.
Regarding claim 9, modified Perez teaches the claimed invention as discussed above concerning claim 8, but neither Perez nor Mikaye nor Yamai expressly teach wherein the first radius is longer than the second radius.  
However, Okamoto teaches in Fig. 15 of an analogous endoscopic device wherein the first radius is longer than the second radius (See Examiner’s annotated Fig. 15).

    PNG
    media_image2.png
    655
    699
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Perez to include the teachings of Okamoto, as seen above, so that the fist radius would be longer than the second radius. It would have been advantageous to make the combination so that a substantial increase in operability can be achieved (paragraph 0159 of Okamoto). 
Regarding claim 11, modified Perez teaches the endoscope of claim 1, but neither Perez nor Okamoto nor Yamai expressly teach wherein the central axis of the bend manipulating shaft intersects with the mount surface at an angle in a range of 105 - 130 degrees in the neutral direction.
However, in the analogous art of medical devices, Mikaye teaches in Fig. 4 of an endoscope wherein the central axis of the bend manipulating shaft intersects with the mount surface at an angle in a range of 105 - 130 degrees in the neutral direction (see Examiner’s annotated Fig. 3).

    PNG
    media_image3.png
    567
    688
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Perez to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction, as seen in the teachings above of Mikaye. It would have been advantageous to make the combination to serve as an input means for bending the bendable portion vertically and horizontally by pivoting the joystick as a remote controller ([0067] of Mikaye). Additionally, the Examiner notes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 (I)). The difference between the prior art and the claimed range is virtually negligible and one skilled in the art would expect them to provide the same result.
Regarding claim 12, modified Perez teaches the endoscope of claim 1, but neither Perez nor Okamoto nor Yamai expressly teach wherein the central axis of the bend manipulating shaft 
However, in the analogous art of medical devices, Mikaye teaches in Fig. 4 of an endoscope wherein the central axis of the bend manipulating shaft intersects with the mount surface at an angle in a range of 105 - 130 degrees in the neutral direction (see Examiner’s annotated Fig. 3).

    PNG
    media_image3.png
    567
    688
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Perez to include a bend manipulating shaft intersecting with the mount surface at an angle larger than 90 degrees in the neutral direction, as seen in the teachings above of Mikaye. It would have been advantageous to make the combination to serve as an input means for bending the bendable portion vertically and horizontally by pivoting the joystick as a remote controller ([0067] of Mikaye). Additionally, the (see MPEP 2144.05 (I)). The difference between the prior art and the claimed range is virtually negligible and one skilled in the art would expect them to provide the same result.
Regarding claim 13, modified Perez teaches the endoscope of claim 1, and Perez further discloses wherein the central axis of the bend manipulating shaft intersects with the mount surface at an angle in a range of 105 - 130 degrees (Fig. 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2015/0196364 A1 to Perez et al. in view of U.S. Publication No 2013/0060088 to Okamoto and U.S. Publication No. 2004/0054254 to Mikaye and U.S. Publication No. 2016/0004333 to Yamai et al. (hereinafter "Yamai") and in further view of U.S. Publication No.  2015/0305762 to Dunn.
Regarding claim 5,  modified Perez teaches the claimed invention as discussed above concerning claim 4, but neither Perez nor Okamoto nor Mikaye nor Yamai expressly teach wherein the plurality of bumps include columnar bumps arrayed in a hexagonal shape .
However, Dunn teaches in Fig. 12 of an analogous a surgical device wherein the plurality of bumps include columnar bumps arrayed in a hexagonal shape (Fig. 12 A and B; paragraph 0048- In various embodiments, the textured region 102 can comprise a plurality … hexagonal protrusions (FIG. 12)).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumps of modified Perez to include the columnar bumps arrayed in a hexagonal shape, as taught by Dunn, so that the user's grip and (paragraph 0048 of Dunn).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2015/0196364 A1 to Perez et al. in view of U.S. Publication No 2013/0060088 to Okamoto and U.S. Publication No. 2004/0054254 to Mikaye and U.S. Publication No. 2016/0004333 to Yamai et al. (hereinafter "Yamai") and in further view of U.S. Publication No. 2009/0233768 to Merzenich et al. (hereinafter Merzenich).
Regarding claim 6, modified Perez teaches the claimed invention as discussed above concerning claim 4, but neither Perez nor Okamoto nor Mikaye nor Yamai expressly teach wherein the plurality of bumps includes a combination of columnar bumps and dots.  
However, Merzenich teaches of an analogous joystick including bumps on the surface wherein the plurality of bumps includes a combination of columnar bumps and dots (See Examiner’s annotated Fig. 5; paragraph 0057- As may be seen, the bumps for a given level may be of different shapes and even of different sizes).

    PNG
    media_image8.png
    609
    526
    media_image8.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joystick of modified Perez to include the (paragraph 0053 of Merzenich).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795